Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-14 are pending and examined below.

Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 04/02/2020("04-02-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 04-02-20 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  ORGANIC LIGHT-EMITTING DISPLAY PANEL[[, MANUFACTURING THEREOF,]] AND ENCAPSULATION FILM [[THEREOF]] EACH HAVING AUXILIARY ENCAPSULATION LAYER DOPED WITH WATER ABSORBING MATERIAL AND MANUFACTURING METHOD THEREOF






Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "120" have both been used to designate "auxiliary encapsulation layer". Fig. 1 shows reference numeral 120 pointing to a layer sandwiched between the OLED and the outer layer 110. Fig. 2, on the other hands, shows the reference number 120 pointing to a different layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	

A. Prior-art rejections based on Ho
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2016/0322604 A1 to Ho et al. ("Ho").
Fig. 7 of has been annotated to support the rejection below: 

[AltContent: textbox (R2)][AltContent: arrow][AltContent: textbox (R1)][AltContent: arrow]
    PNG
    media_image1.png
    357
    493
    media_image1.png
    Greyscale


	Regarding independent claim 1, Ho teaches an organic light-emitting display panel (see Fig. 7 for example), comprising:
	an organic light-emitting device 22 (para [0072] - "...the display unit 22 (such as OLED display unit..."); and

	wherein the auxiliary encapsulation layer 28 at least covers a bending region R1 of the inorganic layer 24 or 24, 26 and a boundary region R2 of the inorganic layer 24 or 24, 26.
	Regarding claim 2, Ho teaches wherein the inorganic layer 24, 26 comprises a first inorganic layer 24 and a second inorganic layer 26;
	wherein the organic light-emitting display panel further comprises an organic layer 25 (para [0077] - "Then, spray the organic materials such as acrylic resin compound...to form the organic thin film layer, that is the second film layer 25, over the first film layer 24."); and
	wherein the first inorganic layer 24, the organic layer 25, and the second inorganic layer 26 are sequentially laminated, and the auxiliary encapsulation layer 28 
	Regarding claim 3, Ho teaches the composition of material of the auxiliary encapsulation layer 28 that is aluminum oxide (para [0084] - "AlOx").
	Regarding independent claim 6, Ho teaches an encapsulation film, comprising:
	an inorganic layer 24 or 24, 26; and
	an auxiliary encapsulation layer 25;
	wherein the auxiliary encapsulation layer 28 at least covers a bending region R1 of the inorganic layer 24 or 24, 26 and a boundary region R2 of the inorganic layer 24 or 24, 26. 
	Regarding claim 7, Ho teaches the composition of material of the auxiliary encapsulation layer 28 that is aluminum oxide (para [0084] - "AlOx").

	Regarding independent claim 10, Ho teaches a manufacturing method of an organic light-emitting display panel (see Fig. 7 for example), comprising the steps of:
	providing a substrate 21;
	forming an organic light-emitting device 22 (para [0072] - "...the display unit 22 (such as OLED display unit...") and an inorganic layer 24 or 24, 26 (para [0075] - "...to deposite inorganic materials such as AlOx, SiNx, TiO2, so as to form an inorganic thin film layer which is transparent, moisture-resistant, and oxygen-resistant, therefore, form the above described first film layer 24."; para [0079] - "...deposite inorganic materials such as SiNx, AlOx, SiOx etc...to form a organic thin film layer that is the third film layer 
	forming an auxiliary encapsulation layer 28 (para [0084] - "...as shown in FIG. 7, deposite inorganic materials such as SiNx, AlOx, SiOx etc....to form inorganic material such as SiNx, AlOx and SiOx to form an inorganic thin film layer, that is the fifth film layer, covering the surface of the fourth film layer 27, the exposed surface of the third film layer 26...The fifth film layer 28 not only seals the fourth film layer 27 at the surface of the third film layer 26...") on an outer surface of the inorganic layer 24 or 24, 26, and the auxiliary encapsulation layer 28 at least covers a bending region R1 of the inorganic layer 24 or 24, 26 and a boundary region R2 of the inorganic layer 24 or 24, 26.
	Regarding claim 11, Ho teaches wherein the step of forming an organic light-emitting device 22 and an inorganic layer 22, 26 encapsulating the organic light-emitting device 22 on the substrate 21 comprises sequentially forming a first inorganic layer 24, an organic layer 25 (para [0077] - "Then, spray the organic materials such as acrylic resin compound...to form the organic thin film layer, that is the second film layer 25, over the first film layer 24."), and a second inorganic layer 26 laminated and covering the organic light-emitting device 22; and
	wherein the step of forming an auxiliary encapsulation layer 28 on an outer surface of the inorganic layer 26 comprises forming the auxiliary encapsulation layer 28 covering the outer surface of the second inorganic layer 26, and the auxiliary encapsulation layer 28 surrounds the organic light-emitting device. 
	Regarding claim 12, Ho teaches the composition of material of the auxiliary encapsulation layer 28 that is aluminum oxide (para [0084] - "AlOx").
B. Prior-art rejections based on Ochi
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2020/0083478 A1 to Ochi et al. ("Ochi").
Fig. 16 of Ochi has been annotated to support the rejection below: 

[AltContent: textbox (R2)][AltContent: arrow][AltContent: textbox (R1)][AltContent: arrow]
    PNG
    media_image2.png
    270
    489
    media_image2.png
    Greyscale


	Regarding independent claim 1, Ochi teaches an organic light-emitting display panel (see Fig. 16 as annotated above), comprising:
	an organic light-emitting device 18; and
	an inorganic layer 19 or 19, 21a, 22a (para [0046] - "The first inorganic layer 19, the second inorganic layer 21a, and the third inorganic layer 22a are made of, e.g., an inorganic insulating film such as a silicon nitride film, a silicon oxide film, or a silicon oxynitride film.") and an auxiliary encapsulation layer 25 (para [0087] - "The encapsulation resin layer 25 is made of, e.g., a thermosetting encapsulation resin such as an epoxy resin or a silicone resin. The encapsulation resin contains, e.g., a metal oxide such as calcium oxide (CaO), silica gel, zeolite, etc.  The resin encapsulation layer 25 therefore serves as a getter that adsorbs moisture, oxygen, etc.") encapsulating the organic light-emitting device 18;
R1 of the inorganic layer 19 or 19, 21a, 22a and a boundary region R2 of the inorganic layer 19 or 19, 21a, 22a. 
	Regarding claim 2, Ochi teaches the inorganic layer 19, 21a, 22a that comprises a first inorganic layer 19 and a second inorganic layer 21a; 
	wherein the organic light-emitting display panel 18 further comprises an organic layer 20a (para [0045] - "an organic layer 20a"); and
	wherein the first inorganic layer 19, the organic layer 20a, and the second inorganic layer 21a are sequentially laminated, and the auxiliary encapsulation layer 25 surrounds the organic light-emitting device 18 and covers an outer surface of the second inorganic layer 21a.
	Regarding claim 3, Ochi teaches composition of material of the auxiliary encapsulation layer 25 that is aluminum oxide (para [0087] - "The encapsulation layer contains, e.g., a metal oxide such as...aluminum oxide (Al2O3)...").
	Regarding claim 4, Ochi teaches the auxiliary encapsulation layer 25 that is doped with a water absorbing material CaO (para [0087] - "The encapsulation resin layer 25 is made of, e.g., a thermosetting encapsulation resin such as an epoxy resin or a silicone resin. The encapsulation resin contains, e.g., a metal oxide such as calcium oxide (CaO), silica gel, zeolite, etc.  The resin encapsulation layer 25 therefore serves as a getter that adsorbs moisture, oxygen, etc.").
	Regarding independent claim 6, Ochi teaches an encapsulation film (see Fig. 16 as annotated above), comprising:

	an auxiliary encapsulation layer 25 (para [0087] - "The encapsulation resin layer 25 is made of, e.g., a thermosetting encapsulation resin such as an epoxy resin or a silicone resin. The encapsulation resin contains, e.g., a metal oxide such as calcium oxide (CaO), silica gel, zeolite, etc.  The resin encapsulation layer 25 therefore serves as a getter that adsorbs moisture, oxygen, etc.");
	wherein the auxiliary encapsulation layer 25 at least covers a bending region R1 of the inorganic layer 19 or 19, 21a, 22a and a boundary region R2 of the inorganic layer 19 or 19, 21a, 22a.
	Regarding claim 7, Ochi teaches composition of material of the auxiliary encapsulation layer 25 that is aluminum oxide (para [0087] - "The encapsulation layer contains, e.g., a metal oxide such as...aluminum oxide (Al2O3)...").
	Regarding claim 8, Ochi teaches the auxiliary encapsulation layer 25 that is doped with a water absorbing material CaO (para [0087] - "The encapsulation resin layer 25 is made of, e.g., a thermosetting encapsulation resin such as an epoxy resin or a silicone resin. The encapsulation resin contains, e.g., a metal oxide such as calcium oxide (CaO), silica gel, zeolite, etc.  The resin encapsulation layer 25 therefore serves as a getter that adsorbs moisture, oxygen, etc.").
	Regarding independent claim 10, Ochi teaches a manufacturing method of an organic light-emitting display panel, comprising the steps of:

	forming an organic light-emitting device 18 and an inorganic layer 19 or 19, 21a, 22a (para [0046] - "The first inorganic layer 19, the second inorganic layer 21a, and the third inorganic layer 22a are made of, e.g., an inorganic insulating film such as a silicon nitride film, a silicon oxide film, or a silicon oxynitride film.") encapsulating the organic light-emitting device 18 on the substrate 10; and
	forming an auxiliary encapsulation layer 25 (para [0087] - "The encapsulation resin layer 25 is made of, e.g., a thermosetting encapsulation resin such as an epoxy resin or a silicone resin. The encapsulation resin contains, e.g., a metal oxide such as calcium oxide (CaO), silica gel, zeolite, etc.  The resin encapsulation layer 25 therefore serves as a getter that adsorbs moisture, oxygen, etc.") on an outer surface of the inorganic layer 19 or 19, 21a, 22a, and the auxiliary encapsulation layer 25 at least covers a bending region R1 of the inorganic layer 19 or 19, 21a, 22a and a boundary region R2 of the inorganic layer 19 or 19, 21a, 22a.
	Regarding claim 11, Ochi teaches wherein the step of forming an organic light-emitting device and an inorganic layer encapsulating the organic light-emitting device 18 on the substrate 10 comprises sequentially forming a first inorganic layer 19,
an organic layer 20a (para [0045] - "an organic layer 20a"), and a second inorganic layer 21a laminated and covering the organic light-emitting device 18;
	wherein the step of forming an auxiliary encapsulation layer 25 on an outer surface of the inorganic layer 19, 21a, 22a comprises forming the auxiliary encapsulation layer 25 covering an outer surface of the second inorganic layer 21a, and the auxiliary encapsulation layer 25 surrounds the organic light-emitting device 18.  
Regarding claim 12, Ochi teaches composition of material of the auxiliary encapsulation layer 25 that is aluminum oxide (para [0087] - "The encapsulation layer contains, e.g., a metal oxide such as...aluminum oxide (Al2O3)...").
	Regarding claim 13, Ochi teaches the auxiliary encapsulation layer 25 that is doped with a water absorbing material CaO (para [0087] - "The encapsulation resin layer 25 is made of, e.g., a thermosetting encapsulation resin such as an epoxy resin or a silicone resin. The encapsulation resin contains, e.g., a metal oxide such as calcium oxide (CaO), silica gel, zeolite, etc.  The resin encapsulation layer 25 therefore serves as a getter that adsorbs moisture, oxygen, etc.").

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 5 and intervening claims 2 and 4 or (ii) claim 5 is rewritten in independent form to include all of the limitations of its base claim 1 and the intervening claims 2 and 4.
Claim 9 is objected to, but would be allowable if (i) its base claim 6 is amended to include all of the limitations of claim 6 and intervening claim 8 or (ii) claim 9 is rewritten in independent form to include all of the limitations of its base claim 6 and the intervening claim 8.
Claim 14 is objected to, but would be allowable if (i) its base claim 10 is amended to include all of the limitations of claim 14 and intervening claims 11 and 13 or (ii) claim .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2019/0136075 A1 to Lassiter et al. 
Pub. No. US 2019/0036077 A1 to Hirase et al.
Pub. No. US 2018/0151835 A1 to Kim et al.
Pub. No. US 2016/0380235 A1 to Kim et al.
Pub. No. US 2016/0064691 A1 to Lee et al.
Pub. No. US 2016/0276624 A1 to Wang
Pub. No. US 2014/0070195 A1 to Choi et al.
Pub. No. US 2009/0267487 A1 to Kwack et al.
Pub. No. US 2006/0006798 A1 to Buckley
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        07 July 2021